The opinion of the Court was delivered by
Kennedy, J.
This is an action of debt brought in the court below on a sheriff’s recognizance against his sureties; and the only question raised for our determination is whether or not the action was commenced within the time limited by the Act of Assembly. The Act expressly provides that suit or suits against the sureties of a sheriff, their heirs, executors, or administrators, on the bonds or recognizances given or entered into by them as such, “ shall not be sustained by any court of this Commonwealth, unless the same shall be instituted within five years after the date of such obligation or recognizance.” It has been urged by the counsel for the plaintiff in error that “ the date of such obligation or recognizance” here must be construed to mean the time or day on which the same shall be subsequently approved by the governor, as required by the same Act; but such construction would be directly contrary, not only to the legal and common acceptation of the term “ date,” when applied to instruments of writing, but, in this instance, contrary likewise to what would seem to have been clearly the meaning of the Legislature. In no part of the Act can we perceive a different intent manifested by its language or expression. Had the Legislature intended, as contended for by the plaintiff’s counsel, that the five years should commence to run from the time only when the bond or recognizance shall be approved by the governor, they would doubtless have employed language suited to convey such meaning; but to put such construction upon the language used would be legislating instead of expounding. The action, therefore, not having been instituted within five years after the date of the recognizance, as expressed on its face, cannot be sustained.
Judgment affirmed.